67 S.E.2d 263 (1951)
234 N.C. 399
OBERHOLTZER
v.
HUFFMAN.
No. 316.
Supreme Court of North Carolina.
October 31, 1951.
Theodore F. Cummings, Hickory, for plaintiff appellant.
George D. Hovey, Hickory, and G. A. Warlick, Newton, for defendant appellee.
BARNHILL, Justice.
Special damages, that is, damages which are the natural but not necessary result of the alleged wrongful act of the defendant, must be pleaded with sufficient particularity to put the defendant on notice. Conrad v. Shuford, 174 N.C. 719, 94 S.E. 424; Binder v. General Motors Acceptance Corp., 222 N.C. 512, 23 S.E.2d 894. This the plaintiff has done. The allegations stricken are a proper and necessary part of his complaint. Hence the order striking same must be
Reversed.